UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PERFORMANCE COAL COMPANY
and ALLEN GUTHRIE & THOMAS,
PLLC,

Plaintiffs, Civil Case N0. 10-1698 (RJL)

V.

U.S. DEPARTMENT OF LABOR and
MINE SAFTEY AND HEALTH
ADMINISTRATION,

€€§S§€€S€S§£§§

Defendants.

o,RDER 

(Mar¢h§, 2012)

For the reasons set forth in the Memorandum Gpinion entered this _ day of
March, 2012, it is hereby

ORDERED that defendants’ Motions for Summary Judgment [#28 and #42] are
GRANTED; and it is further

ORDERED that the plaintiffs’ Cross-Motions for Summary Judgment [#34 and
#43] are DENIED; and it is further

ORDERED that final judgment be entered for the defendants on all counts in the
Complaint.

SO ORDERED.

/ !
‘~_. st 

RICHARD J.£L.EQBN
United States District Judge